DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 8/29/2022.
In this amendment, Applicant has:
amended claims 37-39, 41, 43-47, and 50-55, and
canceled claims 40, 42, 49, and 56.
Claims 37-39, 41, 43-48, and 50-55 are currently pending.
	
Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 8-9, filed 8/29/2022, with respect to the rejection of the previous claims under 35 U.S.C. 102 and 103 but they are not persuasive.  In particular, Applicant’s arguments regarding the Li reference are moot in view of the new grounds of rejection herein.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 39, 41, 43-48, and 50-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al (US 2021/0243837).

Regarding claim 37: Jung discloses a method performed by a first terminal device for sidelink communication in a wireless network, the method comprising: 
receiving, by the first terminal device, one or more messages from a second terminal device, the one or more messages indicating radio capabilities of the second terminal device for sidelink communications and indicating sidelink Quality-of-Service (QoS) requirements (disclosed throughout; see at least the direct connection request 2020 of Figure 20; this message is received by a first terminal device (the “Second UE” in Jung) from a second terminal device (the “First UE” in Jung); as indicated in [0367], the contents of the direct connection request are described with respect to Figure 19; see [0194]-[0291], for example; this includes at least radio capabilities of the second terminal for sidelink communications (see the UE capability information in [0197]-[0198] and the sidelink capability information in [0225]-[0245]) as well as sidelink QoS requirements (see the requested QoS information in [0202]-[0218])); and 
performing a sidelink procedure with respect to the second terminal device in dependence on the indicated radio capabilities of the second terminal device and the indicated sidelink QoS requirements (disclosed throughout; see [0369]-[0376], for example, which discloses that the first terminal (second UE in Jung) determines the sidelink services to be performed based on both the indicated radio capabilities and the indicated sidelink QoS requirements).

Regarding claim 55: Jung discloses a terminal device configured for deployment in a wireless network for sidelink communication, the terminal device comprising: 
radio circuitry (see transceiver 9135 of Figure 27, for example); and 
processing circuitry configured to (see DSP/Microprocessor 9110 of Figure 27, for example): 
receive, via the radio circuitry, one or more messages from a second terminal device, the one or more messages indicating radio capabilities of the second terminal device for sidelink communications and indicating a sidelink Quality-of-Service (QoS) requirements (disclosed throughout; see at least the direct connection request 2020 of Figure 20; this message is received by a first terminal device (the “Second UE” in Jung) from a second terminal device (the “First UE” in Jung); as indicated in [0367], the contents of the direct connection request are described with respect to Figure 19; see [0194]-[0291], for example; this includes at least radio capabilities of the second terminal for sidelink communications (see the UE capability information in [0197]-[0198] and the sidelink capability information in [0225]-[0245]) as well as sidelink QoS requirements (see the requested QoS information in [0202]-[0218])); and 
perform a sidelink procedure with respect to the second terminal device in dependence on the indicated radio capabilities of the second terminal device and the indicated sidelink QoS requirements (disclosed throughout; see [0369]-[0376], for example, which discloses that the first terminal (second UE in Jung) determines the sidelink services to be performed based on both the indicated radio capabilities and the indicated sidelink QoS requirements).

Regarding claim 39: Jung discloses the limitation that the sidelink procedure is performed further in dependence on radio capabilities of the first terminal device for sidelink communications (disclosed throughout; see [0369]-[0376], for example; in particular, see at least [0370], which indicates that the first terminal (second UE in Jung) accepts the connection request if it “can offer at least one of the requested services by considering its capabilities with respect to service information included in the direct connection request message”).  

Regarding claim 41: Jung discloses the limitation that the sidelink procedure is performed further in dependence on radio conditions, as determined by the first terminal device or as indicated in one of the one or more messages (disclosed throughout; see [0369]-[0376], for example; in particular, see at least [0372], which discloses that the first terminal (second UE in Jung) accepts the connection request if it “can support the requested QoS for the services supported by the potential second UE by considering its capabilities, first UE capabilities, link status/utilization based on the monitoring results from the second UE perspective as well as first UE's”).  

Regarding claim 43: Jung discloses the limitation that performing the sidelink procedure comprises: 
determining that a sidelink can be established, in dependence on the radio capabilities of the second terminal device for sidelink communications and radio capabilities of the first terminal device for sidelink communications (disclosed throughout; see [0369]-[0376], for example; in particular, see at least [0372], which discloses that the first terminal (second UE in Jung) accepts the connection request if it “can support the requested QoS for the services supported by the potential second UE by considering its capabilities, first UE capabilities…”); and 
transmitting an indication to the second terminal device that the sidelink can be established (see the direct connection accept message 2030 in Figure 20).
Regarding claim 44: Jung discloses the limitations that the determination is based on a comparison between the radio capabilities of the second terminal device for sidelink communications and the radio capabilities of the first terminal device for sidelink communications (disclosed throughout; see [0369]-[0376], for example; in particular, see at least [0370] and [0372], which discloses that the first terminal (second UE in Jung) accepts the connection request based on the first and second terminal sidelink capabilities and thus clearly based on a comparison of these capabilities to see if they are compatible).  

Regarding claim 45: Jung discloses the limitations that the comparison indicates at least a partial match between the radio capabilities of the second terminal device for sidelink communications and the radio capabilities of the first terminal device for sidelink communications (disclosed throughout; see [0369]-[0376], for example; in particular, see at least [0370] and [0372], which discloses that the first terminal (second UE in Jung) accepts the connection request based on the first and second terminal sidelink capabilities and thus clearly based on a comparison of these capabilities to see if they are compatible; clearly, for the connection to be established, there must be at least some overlap or a partial match between the capabilities of both terminals (see [0375], for example, which indicates acceptance of the request when “at least one of” the conditions is satisfied).  

Regarding claim 46: Jung discloses the limitations that performing the sidelink procedure comprises: determining whether a sidelink can be established (disclosed throughout; see [0369]-[0376], for example, which discloses the UE determining whether to accept the sidelink request); and sending an indication of radio capabilities of first terminal device for sidelink communications to the second terminal device, responsive to determining that the sidelink can be established (disclosed throughout; as noted in [0367], the direct connection request 2020 is similar to the request 1920/1930 described in [0194]-[0291]; some of the information in the message includes “UE Status Information” including channel status/quality information (see [0249]-[0279], for example); further, as indicated in [0368]-[0376], the second UE determines that a sidelink can be established based on the sidelink performance information received in the direct connection request and on the characteristics of the first terminal (second UE in Jung) and then transmits an indication to the second terminal (first UE) that the sidelink can be established (the direct connection accept 2030); as indicated in [0299]-[0346], the direct connection accept message includes sidelink capabilities of the first terminal and is sent back to the second terminal).  

Regarding claim 47: Jung discloses the limitations that performing the sidelink procedure comprises: comparing the radio capabilities of the second terminal device for sidelink communications with radio capabilities of the first terminal device for sidelink (disclosed throughout; see [0369]-[0376], for example; in particular, see at least [0370] and [0372], which discloses that the first terminal (second UE in Jung) accepts the connection request based on the first and second terminal sidelink capabilities and thus clearly based on a comparison of these capabilities to see if they are compatible); and determining whether to set up a unicast sidelink connection between the first and second terminal devices based on the comparison (disclosed throughout; see [0369]-[0376], for example; in particular, see at least [0370] and [0372], which discloses that the first terminal (second UE in Jung) accepts the connection request based on the first and second terminal sidelink capabilities and thus clearly based on a comparison of these capabilities to see if they are compatible; see also [0219]-[0220], for example, which discloses that the connection may be a unicast connection).

Regarding claim 48: Jung discloses the limitation wherein the determination is to set up the unicast connection, and the method further comprising: transmitting an indication to a layer above a media access control (MAC) layer to set up the unicast connection (as indicated in Figure 7, [0112], and [0165] of Jung, a layer above the MAC layer (RRC) performs the connection establishment procedures and receives indications from the layers below it (including the MAC) to implement this communication).  

Regarding claim 50: Jung discloses the limitation wherein the radio capabilities of the second terminal device for sidelink communications include a subset of capabilities to be used to set up the unicast connection (disclosed throughout; see [0194]-[0291], for example, which indicate the contents of the direct connection request; further, see [0219]-[0222], for example, which discloses that the service information is associated with each connection type (including unicast)).  

Regarding claim 51: Jung discloses the limitation of wherein performing the sidelink procedure comprises: examining a set of quality of service requirements for vehicle-to-everything (V2X) services received from the one or more messages and a set of radio conditions of the first terminal device; and determining whether to set up a unicast connection between the first and second terminal devices based on the examination (disclosed throughout; see Figure 20, where Jung discloses a method for two UEs to establish a sidelink/direct connection; as noted in [0367], the direct connection request 2020 is similar to the request 1920/1930 described in [0194]-[0291]; some of the information in the message includes “UE Status Information” including channel status/quality information (see [0249]-[0279], for example); further, as indicated in [0368]-[0376], the second UE determines that a sidelink can be established based on the sidelink performance information received in the direct connection request and on the characteristics of the first terminal (second UE in Jung)).

Regarding claim 52: Jung discloses the limitations: wherein the set of radio conditions includes at least one of: an interference level, a congestion level, a block error rate (BLER), a sidelink bit rate, and a sidelink latency (see [0078] of Li, for example, which indicates that at least the BLER is used in the set of radio conditions).  

Regarding claim 53: Jung discloses the limitations: wherein the examination further includes examining capability of the first terminal device to communicate through the sidelink (disclosed throughout; for example, Jung discloses a sidelink communication system including capabilities information in the direct connection request 2020 (see [0367] and [0194]-[0291], for example; further, as indicated in [0370] and [0372], the terminal determines whether the connection can be established based in part on a comparison between the capabilities of the two terminal devices). 

Regarding claim 54: Jung discloses the limitation that the first and second terminal devices are user equipment (UEs) (disclosed throughout; see the first UE and second UE of Figure 20, for example).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2021/0243837) in view of Kashikar et al (US 2011/0268000).

Regarding claim 38: Jung discloses the limitations of parent claim 37 as indicated above.  Jung does not explicitly disclose the limitations that the one or more messages comprise: a capabilities message indicating the radio capabilities of the second terminal device for sidelink communications; and a configuration message indicating the sidelink QoS requirements.  That is, in Jung, the radio capabilities of the second terminal device for sidelink communications and the sidelink QoS requirements are both included in a single message (the request).  However, transmitting QoS requirements as a separate message is known in the art.  Consider Kashikar, for example, which describes, in analogous art, transmitting QoS requirements from one entity to another in a separate message.  See [0046], for example, which states “application 130 may send QoS requirements as part of request 402, or separately as a message 404”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jung to transmit the QoS requirements separately from the capabilities as suggested by Kashikar.  The rationale for doing so would have been to enable the QoS requirements to be updated separately from the capabilities, as the QoS requirements are more likely to change than the device capabilities.  Allowing such separate transmission is more efficient than transmitting the entire request message again to update only the QoS requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        November 17, 2022